Exhibit 10.2

Execution Version

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY AND PLEDGE AND SECURITY AGREEMENT

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Amendment and agrees that the terms of the Amendment shall not impair or limit
in any way its obligations and liabilities under any Loan Document (as such Loan
Documents are amended or otherwise expressly modified by the Amendment), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended or otherwise expressly modified by the
Amendment). The Guarantors hereby confirm that the security interests and Liens
granted pursuant to the Loan Documents continue to secure the Obligations
(including the Local Credit Facility Obligations), as such Obligations may be
modified pursuant to the foregoing Amendment, and that such security interests
and Liens remain in full force and effect.

 

JARDEN CORPORATION By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President-Administration, General
Counsel and Secretary ALLTRISTA PLASTICS LLC AMERICAN HOUSEHOLD, INC. AUSTRALIAN
COLEMAN, INC. BICYCLE HOLDING, INC. BRK BRANDS, INC. CC OUTLET, INC. COLEMAN
INTERNATIONAL HOLDINGS, LLC COLEMAN WORLDWIDE CORPORATION ENVIROCOOLER, LLC
FIRST ALERT, INC. HEARTHMARK, LLC HOLMES MOTOR CORPORATION JARDEN ACQUISITION I,
LLC JARDEN ZINC PRODUCTS, LLC JT SPORTS LLC K-2 CORPORATION KANSAS ACQUISITION
CORP. L.A. SERVICES, INC. LASER ACQUISITION CORP. LEHIGH CONSUMER PRODUCTS LLC
LIFOAM HOLDINGS, LLC LIFOAM INDUSTRIES, LLC LIFOAM PACKAGING SOLUTIONS, LLC
LOEW-CORNELL, LLC MARKER VOLKL USA, INC. MARMOT MOUNTAIN, LLC MIKEN SPORTS, LLC
NIPPON COLEMAN, INC.



--------------------------------------------------------------------------------

OUTDOOR SPORTS GEAR, INC. OUTDOOR TECHNOLOGIES CORPORATION PENN FISHING TACKLE
MFG. CO. PURE FISHING, INC. QMC BUYER CORP. QUICKIE HOLDINGS, INC. QUICKIE
MANUFACTURING CORPORATION QUOIN, LLC RAWLINGS SPORTING GOODS COMPANY, INC.
REXAIR HOLDINGS, INC. REXAIR LLC SEA STRIKER, LLC SHAKESPEARE COMPANY, LLC
SHAKESPEARE CONDUCTIVE FIBERS, LLC SI II, INC. SITCA CORPORATION SUNBEAM
AMERICAS HOLDINGS, LLC SUNBEAM PRODUCTS, INC. THE COLEMAN COMPANY, INC. THE
UNITED STATES PLAYING CARD COMPANY THE YANKEE CANDLE COMPANY, INC. USPC HOLDING,
INC. YANKEE CANDLE INVESTMENTS LLC By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Vice President